N-CSRS UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09277 VIKING MUTUAL FUNDS (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31 Date of reporting period: June 30, 2016 Item 1. REPORT TO SHAREHOLDERS {Logo} VIKING MUTUAL FUNDS Viking Tax-Free Fund for Montana Viking Tax-Free Fund for North Dakota Semi-Annual Report June 30, 2016 Investment Adviser Viking Fund Management, LLC PO Box 500 Minot, ND 58702 Principal Underwriter Integrity Funds Distributor, LLC* PO Box 500 Minot, ND 58702 Transfer Agent Integrity Fund Services, LLC PO Box 759 Minot, ND 58702 Custodian Wells Fargo Bank, N.A. Trust & Custody Solutions 801 Nicollet Mall, Suite 700 Minneapolis, MN 55479 *The Funds are distributed through Integrity Funds Distributor, LLC. Member FINRA VIKING TAX-FREE FUND FOR MONTANA VIKING TAX-FREE FUND FOR NORTH DAKOTA DEAR SHAREHOLDERS: Enclosed is the report of the operations for the Viking Tax-Free Fund for Montana (“Tax-Free Fund for MT”) and Viking Tax-Free Fund for North Dakota (“Tax-Free Fund for ND”) (each a “Fund”) for the six months ended June 30, 2016. Each Fund’s portfolio and related financial statements are presented within for your review. Economic Recap U.S. Economic activity continued to expand at a moderate pace in the first quarter of 2016, despite global economic and financial developments, as noted by the Federal Open Market Committee’s (FOMC) statement in mid-March. Strong job gains indicated that labor market conditions continued to improve. Household spending also increased in the first quarter. The FOMC’s statement in mid-June however, noted that the pace of improvement in the labor market had slowed while growth in economic activity continued to pick up.
